91 F.3d 148
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Teresa PRESCOTT, Appellant.
No. 95-3886.
United States Court of Appeals, Eighth Circuit.
Submitted June 27, 1996.Filed July 5, 1996.

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Teresa Prescott was convicted of aiding and abetting money laundering, after a trial in which her husband and two other co-defendants were also convicted of drug offenses.  We affirmed her conviction on appeal.  United States v. Prescott, 42 F.3d 1165 (8th Cir.1994).  Prescott now appeals the district court's1 order denying her 28 U.S.C. § 2255 motion to vacate her sentence.


2
On appeal, Prescott argues that a post-conviction forfeiture decree caused her conviction to violate the Double Jeopardy Clause;  that she received ineffective assistance from counsel before, during, and after the trial;  and that she was prejudiced by counsel's representation of multiple defendants.  After careful review of the record, the district court's thorough opinion, and Prescott's arguments on appeal, we conclude the district court's judgment denying relief was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The HONORABLE BOBBY E. SHEPHERD, United States Magistrate Judge for the Western District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)